Title: To Thomas Jefferson from John Langdon, 14 May 1808
From: Langdon, John
To: Jefferson, Thomas


                  
                     Sr.
                     Portsmouth May 14th. 1808
                  
                  I had the honor of receiving your letter of the 6th. Inst, the day before yesterday I shall with pleasure attend to giveing Certificates to such Merchants who may wish to import flower from the middle or southern States; We are almost, wholely dependant, with the other, Towns around us, for flower, on the southern States, a little or no wheat is raised near the sea coast. We had no Idea here that the additional embargo act would be so construed as to make this revennue district adjacent to the Teritories of a foreign Nation; The back part of this State which is a wilderness, and distant near two hundred miles from this part, borders for a few miles on the Canada line; but there is no possability of evading the law this way. This revennue district is as free from any evasions of the embargo laws, as any other in the United States; we are nearly all in favor of the embargo, and the Merchants of this place would not suffer a few enemies and speculators to make their fortunes, while they themselves were suffering every inconvenience, and seeing (if permitted) it would defeat the intentions of Government—
                  I hoped we shall have an equal chance with our sister States, and I will engage we shall be as honest—
                  I pray you my dear Sr. to accept the homage of my highest respect and consideration
                  
                     John Langdon
                     
                  
               